Citation Nr: 0305078	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  96-26 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1969 to 
February 1973.  The current appeal arose from a June 1995 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina wherein 
the RO, in pertinent part, denied entitlement to service 
connection for PTSD.  The veteran subsequently perfected a 
timely appeal of that decision.  During that stage of the 
appeal, the RO issued a Statement of the Case (SOC) in May 
1996.

In July 1997, the Board remanded this case to the RO for 
additional evidentiary development.  The RO conducted the 
requested development, and a Supplemental SOC (SSOC) was 
issued in September 1998.  The case was subsequently returned 
to the Board for further appellate consideration.  
Thereafter, in May 1999, the Board once again remanded this 
case to the RO for additional evidentiary development.  The 
requested development was completed to the extent possible, 
and, in May 2002, the RO issued a SSOC in which it continued 
to deny the veteran's claim of entitlement to service 
connection for PTSD.  

The case has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran received no awards or decorations denoting 
engagement in combat with the enemy, and no other supportive 
evidence reflects that he engaged in combat during active 
military service.

2.  The medical evidence shows that the veteran has a 
diagnosis of PTSD. 

3.  There is no credible supporting evidence of the alleged 
in-service stressors.



CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 
C.F.R. § 3.303 (2002); 38 C.F.R. § 3.304 (1996 and 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran's DD Form 214 (Certificate of Discharge or 
Release from Active Duty) reflects that he served on active 
duty from November 1969 to February 1973 with the United 
States Army.  His service personnel records show that he was 
stationed in Vietnam from October 1970 to August 1971, and 
that, for most of that period, he served as a quarry machine 
operator for the 864th Engineer Battalion.  Awards and 
decorations received include the National Defense Service 
Medal, the Vietnam Service Medal with 2 Bronze Stars, and the 
Vietnam Campaign Medal.

The veteran's service medical records are negative for any 
complaints of, or treatment for psychiatric problems.  In a 
report of medical examination completed for separation in 
February 1973, the veteran's psychiatric condition was 
reported to be normal on clinical evaluation.

In August 1994, the veteran filed a formal claim of 
entitlement to service connection for PTSD.  VA referred him 
for a psychological assessment as part of the evaluation of 
his claim for PTSD.

The evaluation was conducted by a psychologist in September 
1994.  At the time of the evaluation, the veteran reported 
that he had enlisted in the Army for revenge because he had 
an older brother who had served in Vietnam and had been 
wounded three times.  He also reported that his military 
occupation specialty in service was in heavy equipment and he 
was stationed variously in the United States before being 
sent to Vietnam.  He stated that during the first half of his 
tour he helped to build a road between Cam Ranh and Saigon.  
During the second half, he ran a bulldozer at Whiskey 
Mountain and then moved into a combat engineer unit, where he 
was involved in patrols.  He stated that there was a sweep in 
which there were nine soldiers on patrol when they came under 
sniper fire.  He dived into a hole and his best friend, 
herein referred to as "A," dived into the foxhole next to 
him but landed atop a land mine, which blew up.  He stated 
that both he and the surrounding area were covered with body 
parts.  His team tracked down the sniper over the next two 
days and tortured and killed him.

The veteran further stated that, after the above incidents, 
he increased his alcohol intake and moved from the use of 
marijuana into regular use of heroin to help him sleep.  
After returning to the States, he was incarcerated at Fort 
Dix for possession of marijuana, which he said was planted on 
him.  He related that he lost a truck driving job after 
service because of his heavy alcohol intake, and then worked 
for ten years in his brother's logging business, where he 
said he could abuse substances as heavily as he desired and 
still work.  He had entered Alcoholics Anonymus five years 
before the examination, following a conviction for driving 
while intoxicated.  He reported still using alcohol and 
marijuana, approximately once or twice a month.  He had his 
own business, making rustic furniture.

The examiner noted that the veteran exhibited significant 
agitation while relating that incident.  He had trembled and 
he was flush, with tears in his eyes.  The veteran stated 
that the examiner was only the third person he had told about 
that incident, and he had felt as if he wanted to cry.  He 
said he experienced burning inside and was "super-tense."  
He stated also that it made him feel like a little kid and he 
did not know what to do about it.  He reported that the 
experience would come back to him in the form of memories and 
intrusive recollections, with increasing frequency.  He 
reported having nightmares on a regular basis.  

The examiner noted that the results of the psychological 
evaluation supported a diagnosis of PTSD, based upon the 
veteran's related experiences during the war.  He further 
noted that the veteran obtained a score of thirty-one on the 
Minnesota Multiphasic Personality Disorder Inventory-II 
(MMPI-2) PTSD "PK" scale, which is above the criterion cut-
off score of twenty-eight for the diagnosis of PTSD.  The 
profile, however was considered to be valid and was 
indicative of an individual who had experienced significant 
acute emotional distress.  In addition, he obtained a score 
of one hundred and twenty-one on the Mississippi Scale for 
Combat-Related PTSD, which was reported to be below the usual 
cut-off score of one hundred and thirty used in an outpatient 
population presented for disability evaluation.  It was noted 
that the veteran's lower score might have been related to not 
endorsing items related to current emotionality and 
explosiveness, which was consistent with his report in the 
interview.  It was thought likely that his PTSD was 
significantly more severe closer to the time that he returned 
from Vietnam.  The diagnostic impressions under Axis I were 
PTSD, alcohol dependence in partial remission, and poly-
substance dependence, in partial remission	

In a written statement to the RO from the veteran's wife, she 
noted that the veteran had nightmares and would wake up with 
a "start or thrash about."  She stated that she learned to 
touch him gently and speak softly and that would calm him 
down and he would sleep more peacefully.  She noted that 
those episodes would vary in frequency.  He could go two to 
three months without one, and then they would occur several 
consecutive nights.  In the last five years the veteran had 
had a hard time keeping work.  She stated that it was as if 
he were in his own world.  He would use all his energy to 
keep from getting angry.  She also stated that he has no 
drive to make anything of himself.  

In March 1995, the veteran submitted a statement in which he 
further described his alleged in-service stressors.  He 
reported that about halfway through his tour in Vietnam his 
Company was transferred to Whiskey Mountain where they worked 
on a road.  While working on the road, sniper fire began and 
the veteran and his close friend and fellow soldier, A, 
jumped into nearby holes.  A had jumped in a hole that was 
mined, and he was blown to pieces.  The veteran stated that 
he was involved with collecting A's body parts.  He further 
stated that the sniper was later found and hanged, and his 
body was mutilated.  The veteran noted that, at times in his 
dreams, it is him that was blown up.  

In the June 1995 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for PTSD.  In 
denying this claim, the RO determined that, even though the 
VA psychological evaluation diagnosed the veteran with PTSD, 
it is the requirement that the diagnosis be supported by 
evidence of stressor events in service and, in this case, 
there was no evidence of record to corroborate the veteran's 
history of stressful events.

In August 1995 the veteran filed a notice of disagreement 
(NOD) with the RO's determination.  He contended that 
throughout his tour in Vietnam he was involved in numerous 
battles in the taking of hills and other areas in enemy 
control, and was in situations where individuals were killed 
and wounded.  He noted that, another time while at Whiskey 
Mountain, he was on a bulldozer that moved along the side of 
another bulldozer when the gunner who rode that machine had 
his throat cut by the Viet Cong and died.  Accompanying his 
NOD was a written statement (uncertified, undated, and 
unsigned) from the veteran's service buddy, L.I., who noted 
that he had served in the same unit with the veteran in 
Vietnam.  He further noted that he was at Whiskey Mountain 
along with the veteran when A, a fellow soldier, was killed.

In a letter issued in September 1995, the RO requested that 
the veteran provide the complete name of his friend A. and 
the date (at least the month and year) he was killed.  In 
October 1995 the veteran responded that he did not know A's 
full name.  He said he was killed in July 1971 or possibly 
August 1971.

In May 1996 the RO issued an SOC, which continued the denial 
of service connection for PTSD.

In a July 1997 decision, the Board determined that a remand 
of the veteran's claim of entitlement to service connection 
for PTSD was warranted so that the RO could conduct further 
evidentiary development.  The RO was instructed to request 
that the veteran submit additional information regarding his 
alleged in-service stressors.  In addition, the RO was 
instructed to contact the Director of the National Archives 
and Records Administration (NARA) and request morning reports 
of Company A, 864th Engineer Battalion, from June 1971 to 
August 1971 related to the veteran's unit assignment during 
the time frame cited by the veteran.  Also, when the 
additional information was obtained, the RO was further 
instructed to review the file and prepare a summary of all 
the claimed stressors and sent it to the United States Army 
and Joint Services Environmental Support Group (ESG) (now 
known as the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR)) to corroborate the alleged stressors.  If 
it was subsequently found that the veteran had been exposed 
to an in-service stressor, the RO was to then provide the 
veteran with another VA psychiatric examination.  

Also in July 1997, the RO issued a letter to the veteran 
informing him that morning reports from Company A, 864th 
Engineering Battalion from June 1971 to August 1971 had been 
requested from the National Archives and Records Services.  
The RO further requested that the veteran provide specific 
information concerning his in-service stressors.  The RO 
advised the veteran that this information was necessary so 
that further action could be taken on his appeal.  

In September 1997 the veteran responded to the RO's requests 
by disclosing that he did not know the full name of his 
service buddy, A.  He noted that A was not assigned to his 
company but to some other company in the Engineers (his unit 
was unknown to the veteran) but they were together during 
most of his tour there.  He further noted that A was from 
Puerto Rico.  The date of the incident when A was killed, to 
the best of the veteran's recollection, was between June and 
August 1971, more likely in July 1971.  Concerning the attack 
on the gunner, the veteran noted that the gunner's name was 
unknown to him.  The gunner's unit was the 73rd Airborne.  
The incident occurred in January 1971 in Phan Rang, Vietnam.  
The veteran also noted that he contacted L.I. and requested 
that he provide additional information.  In addition, he sent 
letters to three additional service buddies from whom he had 
not heard. 

In February 1998 the RO received morning reports from the 
National Personnel Records Center (NPRC).  It was indicated 
that morning reports generally contain the name, service 
number, and rank for those members of the unit who 
experienced a change in duty status such as discharge, death, 
temporary duty, absence, return from absence, reassignment, 
period of hospitalization, etc.  They rarely show specific 
details about a unit's activities or movements, nor do they 
reflect accidents or injuries that did not result in the 
hospitalization of the individual involved.  The morning 
reports received confirmed that the veteran was attached to 
the 864th Engineer Battalion in 1971.  The veteran's name is 
listed in the "changes" section on each of the reports.  
Although the copies of the morning reports were poor, the 
NPRC provided interpretations as follows.  The morning report 
for June 1971 shows the veteran going to a medical facility; 
in July 1971 it shows he returned to duty; and for August 
1971 it shows the veteran leaving the unit.  

In a May 1998 letter from NARA it was noted that the S-1 
daily journals for the 864th Engineer Battalion for June 
through August 1971 only contain information pertaining to 
personnel actions.  The S-3 daily journals for the same time 
frame only contain information pertaining to the work 
activities of the battalion.  The Operational Reports - 
Lessons Learned (OR-LL) for the quarters ending July 31 and 
October 31, 1971, contain information similar to that 
contained in the S-3 records.  They do not contain any 
information relating to enemy activity.  There were no 
additional battalion-level records for that unit for those 
months.

In July 1998 the RO issued a letter to the USASCRUR in an 
attempt to corroborate the veteran's alleged in-service 
stressors.  In August 1998 the USASCRUR responded to the RO's 
letter and sent a copy of the OR-LL submitted by the 864th 
Engineer Battalion for the period May-July 1971.  The OR-LL 
provides that the reporting unit and the 73rd Engineer 
Company were located at Whiskey Mountain.  It does not show 
that either unit performed graves registrations.  It was 
further noted that the available U.S. Army casualty data did 
not list the veteran.  It was also noted that in order to 
provide research concerning casualties to include the 
veteran's close friend "A," the veteran must provide more 
specific information.  

In September 1998, the RO issued an SSOC in which it 
continued to deny the veteran's claim of entitlement to 
service connection for PTSD.  The RO noted that the veteran 
had not identified any specific personnel or events to 
support his alleged stressors.  Furthermore, the alleged 
events could not be identified by the service department due 
to a lack of specificity.

In May 1999, the Board once again remanded the veteran's 
claim to the RO for additional evidentiary development.  In 
this remand, the Board instructed the RO to obtain additional 
morning reports of the 864th Engineering Battalion, Company 
A, for the periods of January 1971, and from June to August 
1971.  In addition, the veteran was to once again provide any 
specific information he could recall as to the stressor 
events he had described as occurring in Vietnam, to include 
the names of individuals and casualties involved, unit 
designations, dates, and locations.  Also, he should obtain 
and submit any pertinent statements he could obtain from 
fellow veterans who might be able to corroborate events he 
described from service.  He should also provide the name of 
the individual whom he had stated he saw killed by a mine 
detonation in Vietnam and whose name he had described as 
being on the Vietnam War Memorial, in Washington, DC.  Also, 
when the additional information had been obtained, the RO was 
further instructed to review the file and prepare a summary 
of all the claimed stressors, to be resubmitted to the 
USASCRUR to corroborate the alleged stressors.  If it was 
subsequently found that the veteran had been exposed to an 
in-service stressor, the RO was to then afford him a VA 
psychiatric examination.  

In July 1999 the veteran submitted a document from NARA, 
which indicated that the veteran's official records show that 
he was authorized the Vietnam Service Medal with two Bronze 
Service Stars.  It was noted that these were appurtenances to 
be worn on the campaign medal, which signify participation in 
battles or campaigns.  They were not individual decorations 
or medals.  

In October 2000 the RO requested NARA, Textual Archives 
Services Division (Division) to provide any available 
information regarding the 864th Engineering Battalion, 
Company A, for the periods of January 1, 1971, to August 31, 
1971.  It was indicated that the RO was seeking any 
information regarding attacks, patrols, KIA's [killed in 
action], MIA's [missing in action] or WIA's [wounded in 
action].  In a November 2000 response, the Division 
representative indicated that she had searched the records of 
the United States Forces in Southeast Asia, from 1950 to 1975 
but was unable to locate documentation from the 864th which 
reflected attacks, or members wounded or killed.  

In July 2001 and April 2002 the RO issued a letter to the 
USASCRUR in an attempt to corroborate the veteran's alleged 
in-service stressors.  In an April 2002 response, the 
USASCRUR again sent the OR-LL submitted by the 864th Engineer 
Company for the period ending July 31, 1971.  It was noted 
that the OR-LL documented the mission and location of the 
unit, to include Whiskey Mountain.  The report further showed 
that the 73rd Engineer Company was assigned to the 864th 
Engineer Company during that reporting period.  In addition, 
it was noted that available U.S. Army casualty data did not 
list the veteran as WIA.  The reports document the deaths of 
Specialist 5 L.B. and Specialist 4 S.M.  The report indicates 
that on December 27, 1970, L.B. died as a result of non-
hostile wounds or injury; however, they were unable to 
document the veteran's unit of assignment at that time.  
Furthermore, the reports indicated that on August 1, 1971, 
S.M. was WIA due to a non-hostile illness.  The veteran had 
provided the names of L.B. and S.M. in his request.

In a May 2002 SSOC, the RO continued to deny the veteran's 
claim.  In an October 2002 letter, the RO advised the veteran 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), and of the types of assistance VA would provide 
in developing evidence if the veteran identified additional 
pertinent material.  

II.  Legal Analysis

A.  Preliminary matters - VCAA

During the pendency of this appeal, the President signed into 
law the VCAA, which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code and, among 
other things, eliminated the requirement of a well-grounded 
claim and enhanced the notice and assistance to be afforded 
to claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Changes in law have 
amended the requirements as to VA's development efforts in 
this, and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veteran Claims (Court) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in Court at the 
time of its enactment.  However, the United States Court of 
Appeals for the Federal Circuit has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
SOC issued in May 1996, the SSOCs of September 1998 and May 
2002, the text of the Board's remands of July 1997 and May 
1999, and correspondence provided by the RO, the Board 
believes that the appellant has been given ample notice of 
the information and/or medical evidence necessary to 
substantiate his claim.  Likewise, he has also been given 
notice that VA has a duty to assist him in obtaining any 
evidence that may be relevant to this appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  In this regard, the Board notes 
the letter of October 2002 in which the RO advised the 
veteran of the enactment of VCAA, and of VA's responsibility 
to assist him by obtaining medical records and other evidence 
to support his claim.  Therein, the RO expressly advised the 
veteran of what evidence VA had already received and what 
evidence was necessary to establish entitlement.  

Furthermore, the Board notes the provisions of the new 
38 C.F.R. § 3.159 contained in the May 2002 SSOC expressly 
advised the veteran that VA would make a reasonable effort to 
obtain any additional evidence which he might identify as 
pertinent to his claim, including evidence such as private 
medical records, employment records, and records from Federal 
agencies.  He was advised of what evidence the RO would 
attempt to retrieve, and of his responsibilities in obtaining 
such evidence (e.g., adequately identifying pertinent records 
and authorizing disclosure by custodians of such records).  
See Quartuccio, supra.

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board believes that the RO 
obtained all relevant medical records that the veteran 
sufficiently identified.  As discussed in the Factual 
Background, above, the RO has made several requests to obtain 
information to verify the veteran's alleged stressors.  In 
addition, the veteran has been afforded a VA examination.

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002).  The Board therefore finds that no useful purpose 
would be served in undertaking more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).  The Board concludes that any defect in meeting 
the technical requirements of the VCAA is nonprejudicial and 
harmless error.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

The veteran is seeking service connection for PTSD.  He 
essentially contends that he suffers from PTSD as a result of 
incidents that occurred during the period in which he was 
stationed in Vietnam.

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Notwithstanding the lack 
of a diagnosis of a psychiatric disorder during service, 
service connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

With specific reference to PTSD, establishing service 
connection for PTSD requires (1) a current medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. § 
3.304(f) (2002); Anglin v. West, 11 Vet. App. 361, 367 
(1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The diagnosis of PTSD must comply with 
the criteria set forth in DSM-IV.  See generally Cohen v. 
Brown, supra; 38 C.F.R. § 4.125 (2002).  The evidence 
required to support the occurrence of an in-service stressor 
varies "depending on whether or not the veteran was 'engaged 
in combat with the enemy'. . . .  Where . . . VA determines 
that the veteran did not engage in combat with the enemy . . 
. the veteran's lay testimony, by itself, will not be enough 
to establish the occurrence of the alleged stressor."  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The requisite 
additional evidence may be obtained from sources other than 
the veteran's service medical records.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 
1997) (table); see also Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Doran v. Brown, 6 Vet. App. 283 (1994); Zaryck, 
supra, at 98.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:

Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter, a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  If the evidence 
establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part 
and the claimed stressor is related to that 
prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent 
with the circumstances, conditions and hardships of 
the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor. 

38 U.S.C.A. § 1154(b) (West 2002); 64 Fed. Reg. 32,807 (June 
18, 1999) codified at 38 C.F.R. § 3.304(f) (effective March 
7, 1997).

Pursuant to Karnas, supra, where a law or regulation changes 
after the claim has been filed or reopened before 
administrative or judicial review has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted the VA Secretary to do 
otherwise and the Secretary did so.  The law provides that, 
when there is a change in regulations, the retroactive reach 
of the revised regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  See 
Rhodan v. West, 12 Vet. App. 55 (1998), appeal dismissed, No. 
99- 7041 (Fed. Cir. Oct. 28, 1999); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); VAOPGCPREC 3-2000 (contemplating an 
appellate period that both precedes and succeeds the 
effective date of the regulatory change).

Notwithstanding the above, in considering the veteran's claim 
of entitlement to service connection for PTSD received in 
1995, the Board will apply the version of the regulation most 
favorable to him. 

38 U.S.C.A. § 1154(b) (West 2002) provides that, with respect 
to combat veterans, "[t]he Secretary shall accept as 
sufficient proof of service-connection [of a claimed injury 
or disease] satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions and hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d) 
(2002).

If there is no verified combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Further, an opinion by a mental 
health professional based on a post-service examination of 
the veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board notes that there is a finding on VA examination by 
a licensed psychologist that the veteran has PTSD; and, if 
corroborative evidence of an in-service stressor or 
participation in combat could be found, the veteran would 
appear to meet the diagnostic criteria for PTSD.  Therefore, 
the primary question which must be resolved in this instance 
is whether the veteran sustained a qualifying stressor within 
the requirements of 38 C.F.R. § 3.304(f), as discussed above.  
Without such corroboration of a qualifying stressor, the 
question of the validity of a diagnosis of PTSD, and 
therefore whether further medical inquiry should be conducted 
under the VCAA, is irrelevant.  See Moreau, supra; Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described).

Applying the directives of the Zarycki decision, which has 
been discussed above, the Board first finds that the record 
does not support a conclusion that the appellant is not a 
veteran of combat.  Although he served as quarry machine 
operator for the 864th Engineer Battalion in Vietnam, his 
military personnel and medical records do not indicate that 
he participated in combat.  The veteran is not in receipt of 
decorations or awards suggestive of combat status, and there 
is no other official or objective evidence of record 
indicating that he served in combat.  The Board notes that, 
because the veteran's service records were provided by an 
agency of the U.S. Government, reliance upon them is 
consistent with the well-recognized reliance placed by VA 
upon service department determinations.  38 C.F.R. 
§ § 3.203(a), (c) (2002); cf. Sarmiento v. Brown, 7 Vet. 
App. 80, 83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Although the veteran has related that he received 
sniper fire while was working on a road, there is no 
verifying or corroborating evidence to support any finding 
that the veteran was ever exposed to combat as a result of 
his duties in the 864th Engineer Battalion.

Most significantly, the Board notes that NARA searched 
records of the United States Forces in Southeast Asia from 
1950 to 1975, and was unable to locate documentation from the 
864th Engineer Battalion which reflects attacks or members 
wounded or killed.  Furthermore, USASCRUR did not indicate 
that any combat incidents occurred in October1970 to August 
1971, which was the period during which the veteran was 
stationed in Vietnam.  Although the USASCRUR noted that of 
the two soldiers, L.B. and S.M., L.B. died as a result of 
non-hostile wounds or injury and S.M. was WIA as a result of 
a non-hostile illness.  

In summary, the Board finds that the preponderance of the 
evidence of record does not indicate that the veteran served 
in combat in Vietnam.  See VAOPGCPREC 12-99, (Oct. 18, 1999) 
(holding that the determination of whether a veteran 
"engaged in combat with the enemy" depends on multiple 
factors, including the requirement that the veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and that the issue of whether any particular 
set of circumstances constitutes engagement in combat with 
the enemy for purposes of section 1154(b) must be resolved on 
a case-by-case basis).

As discussed above, if the claimed stressor is not combat-
related, "the veteran's lay testimony regarding in-service 
stressors is insufficient, standing alone, to establish 
service connection and must be corroborated by 'credible 
evidence'."  Doran, supra at 289.

Despite significant efforts by VA, there has been no credible 
evidence obtained to substantiate the veteran's claimed 
stressors.  As discussed in detail above, the veteran has 
reported two in-service events, in particular, that he 
believes led to his PTSD, although he did assert that there 
were others.  For example, on a number of occasions, in his 
written statements, he reported seeing a close friend killed 
when he jumped on a land mine taking cover from sniper fire.  
A fellow serviceman, L.I., did state that he too was at the 
same location as the veteran when that incident occurred.  
The veteran also noted that he witnessed a gunner on a 
bulldozer get his throat slit by the enemy.  However, 
although the veteran has related specific stressful events, 
he has not provided sufficient detail so as to adequately 
permit verification of these alleged stressors with the 
appropriate authority.  In particular, the Board notes that 
he was unable to provide the complete name of either of the 
soldiers he saw killed.  Moreover, these incidents are not 
noted in his service records, or in the morning reports.  

The Board notes that this case was remanded on two occasions 
for the specific purpose of obtaining additional information 
from the veteran regarding his alleged stressors.  However, 
despite specific requests from the RO, the veteran failed to 
provide the details necessary to adequately identify his 
alleged stressors.  In fact, the only additional information 
or evidence provided by the veteran was an uncertified, 
undated, and unsigned statement from L.I. who described being 
at Whiskey Mountain when a fellow soldier, A, was killed.  In 
regard to L.I.'s statement, the Board notes that he notes 
other incidents in service in which he was involved but he 
does not specifically indicate that the veteran was present 
at any of those incidents he described.  Furthermore, the 
veteran indicated that L.I. had described a certain incident 
that occurred in 1970, which was before the veteran had 
arrived in Vietnam.

In summary, the Board finds that there is no credible 
supporting evidence to substantiate the veteran's claimed 
stressors.  Thus, his claim fails to satisfy one of the 
essential elements in establishing service connection for 
PTSD, i.e., credible evidence of an in-service stressor.  38 
C.F.R. § 3.304(f) (old and new versions).  Furthermore, the 
Board notes that the post-service VA medical examiner 
rendered a diagnosis of PTSD based upon the veteran's 
unverified and uncorroborated accounts as to his in-service 
experience.  Accordingly, the Board finds that such diagnosis 
is not probative.  See Swann, supra at 233.

The Board notes that because of the lack of verified 
stressors, the Board believes there is no necessity to seek 
current medical records or conduct a VA examination to 
determine whether the veteran has a present diagnosis of 
PTSD.  See 38 U.S.C.A. § 5103A(d)(1) (West 2002).

In view of the foregoing, because there is no credible 
supporting evidence of an in-service stressor, and because 
the diagnosis of PTSD of record lacks probative value, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  The benefit sought on appeal must, 
accordingly, be denied.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.




		
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

